Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s order dismissing this action for want of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauper-is and dismiss the appeal for the reasons stated by the district court. Hurt v. Unit *33832, No. 8:12-cv-03674-AW (D.Md. Dec. 26, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.